Exhibit 10.35

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND ACCORDINGLY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE BE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO AIR
INDUSTRIES GROUP THAT SUCH REGISTRATION IS NOT REQUIRED.

 

No. AIRI-2019 SN-3 Issue Date: May 22, 2018 Principal Amount: $1,000,000

 

Subordinated Note due May 31, 2019

 

FOR VALUE RECEIVED, AIR INDUSTRIES GROUP, a Nevada corporation (the “Company”)
hereby promises to pay to the order of Michael Taglich or assigns (the
"Holder"), without demand, the sum of One Million Dollars ($1,000,000), together
with accrued interest on the unpaid principal amount thereof, on May 31, 2019
(the "Maturity Date"), or such earlier date as the same may become due as
provided in Section 2 hereof.

 

Interest on the unpaid principal amount of this Note shall be payable at the
rate of one percent (1%) per month, in cash, on the last day of each calendar
month during which this Note remains outstanding, commencing June 30, 2018 (each
an “Interest Payment Date”) from the date of issuance or the most recent
Interest Payment Date until the principal and accrued interest hereon has been
paid in full. Upon the occurrence and continuation of an Event of Default (as
defined in Section 2 below), in addition to the right of the Holder to demand
payment of all amounts due hereunder, interest shall accrue and be payable on
all accrued but unpaid interest at the rate of 1.25% per month; provided that
upon the occurrence and continuation of a failure to timely pay the principal
amount of this Note, interest shall accrue and be payable on such principal
amount at the rate of 1.25% per month and shall no longer be payable on interest
accrued but unpaid.

 

This Note is one of a series of the Company’s subordinated notes due May 31,
2019 in the aggregate principal amount of $1,200,000 (together with any other
Notes issued as contemplated by this Note, the “Notes”).

 

This Note may be prepaid in whole or in part at any time but only with the prior
consent of the Holder. All payments made pursuant to this Note shall be applied
first to reimbursable expenses, interest accrued, if any, and then principal.

 

The following is a statement of rights of the Holder and the conditions to which
this Note is subject, and to which the Holder, by acceptance of this Note,
agrees:

 

1.        Subordination. (a) This Note will be subordinate and inferior to the
Company’s Senior Indebtedness (as hereinafter defined). The Company for itself,
its successors and assigns, covenants and agrees and the Holder of this Note,
for himself, his successors and assigns, by his acceptance of this Note likewise
covenants and agrees that, to the extent provided below, the payment of all
amounts due pursuant to this Note is hereby expressly subordinated and junior in
right of payment to the extent and in the manner hereinafter set forth, to the
Company’s Senior Indebtedness. As used herein, the term “Senior Indebtedness”
shall mean the principal of, and interest and premium, if any, on any and all,
(i) indebtedness of the Company for borrowed money or obligations with respect
to which the Company is a guarantor, to banks, insurance companies, or other
financial institutions or entities regularly engaged in the business of lending
money, in each case as in effect as of the date hereof (other than the Notes),
or as may be borrowed hereafter, including without limitation, indebtedness
incurred by one or more of the Company’s subsidiaries under the Amended and
Restated Revolving Credit, Term Loan, Equipment Line and Security Agreement,
dated as of June 27, 2013 among Air Industries Machining, Corp., Welding
Metallurgy, Inc., Nassau Tool Works, Inc., Woodbine Products Inc., Eur-Pac
Corporation, Electronic Connection Corporation, The Sterling Engineering
Corporation, and PNC Bank, National Association, as agent for the various
lenders named therein, as amended as of the date hereof (the “Loan Agreement”),
the payment of which has been guaranteed by the Company and Air Realty Group,
LLC (the “Guarantors”), (ii) any such indebtedness or any debentures, notes or
other evidence of indebtedness issued in exchange for or to refinance such
Senior Indebtedness, or any indebtedness arising from the satisfaction of such
Senior Indebtedness by a Guarantor, provided that such indebtedness issued in
exchange for or to refinance Senior Indebtedness or arising from the
satisfaction of Senior Indebtedness by a Guarantor is on commercially reasonable
terms as of the date of incurrence not to exceed the principal amount under such
Senior Indebtedness and provided further that the Company provides the Holder
with prior written notice of such action.

 



 

 

 

(b)       Upon the acceleration of any Senior Indebtedness or upon the maturity
of all or any portion of the principal amount of any Senior Indebtedness by
lapse of time, acceleration or otherwise, all such Senior Indebtedness which has
been so accelerated or matured shall first indefeasibly be paid in full before
any payment is made by the Company or any person acting on behalf of the Company
on account of any obligations evidenced by this Note.

 

(c)       The Company shall not pay any principal portion of this Note, or
interest accrued hereon, if at such time there exists a Blockage Event (as
hereafter defined) and written notice thereof has been given to the Company and
the Holder by the holders of the Senior Indebtedness.

 

(d)       A “Blockage Event” is deemed to exist for the period of time
commencing on the date of receipt by the Holder of written notice of the
occurrence of a Default or an Event of Default (as defined in the instruments
evidencing the Senior Indebtedness), provided that the failure to pay accrued
interest on this Note or the other Notes when due shall not give rise to a
Blockage Event in the absence of another Default or Event of Default, which
notice shall specify such Default or Event of Default, and ending on:

 

(i)       the date such Default or Event of Default under the Senior
Indebtedness, as applicable, is cured or waived, provided that such Default or
Event of Default is the result of the failure to pay any amount due thereunder;
or

 

(ii)       in the case of any other Default or Event of Default under the Senior
Indebtedness, the earlier of (A) the date on which Holder has received written
notice of such Default or Event of Default shall have been cured or waived and
(B) the date that is 365 days after the occurrence of such Default or Event of
Default, provided that a Blockage Event with respect to a single specified
Default or Event of Default may be deemed to occur only once for each
twelve-month period, provided, further, that no Default or Event of Default that
existed at the commencement of, or during the pendency of, a Blockage Event
shall serve as the basis for the institution of any subsequent Blockage Event.

 

A Blockage Event shall not be deemed to have existed during the period of time
commencing on the date upon which the holder of this Note or holders of other
Notes accelerate payment of the principal amount of this Note or such other
Notes as a result of any Event of Default hereunder or under such other Notes
and ending on the 365th day after written notice of such acceleration given by
the holder or such other holders to the Company and the holders of the
instruments evidencing the Senior Indebtedness; provided that in no event shall
the Company pay the holder of this Note or the holders of any other Notes the
principal amount so accelerated if a Blockage Event then exists until the Senior
Indebtedness has been paid in full.

 

(e)       At any time there exists a Blockage Event, (i) the Company shall not,
directly or indirectly, make any payment of any part of this Note, (ii) the
Holder shall not demand or accept from the Company or any other person any such
payment or cancel, set-off or otherwise discharge any part of the indebtedness
represented by this Note, and (iii) neither the Company nor the Holder shall
otherwise take or permit any action prejudicial to or inconsistent with the
priority position of any holder of Senior Indebtedness over the Holder of this
Note.

 

(f)       No right of any holder of Senior Indebtedness to enforce the
subordination provisions of this obligation shall be impaired by any act or
failure to act by the Company or the Holder or by their failure to comply with
this Note or any other agreement or document evidencing, related to or securing
the obligations hereunder. Without in any way limiting the generality of the
preceding sentence, the holders of Senior Indebtedness may, at any time and from
time to time, without the consent of or notice to the Holder, without incurring
responsibility to the Holder and without impairing or releasing the
subordination provided in this Note or the obligations of the Holder to the
holders of Senior Indebtedness, do any one or more of the following: (i) change
the manner, place or terms of payment of any Senior Indebtedness provided that
such change does not materially impact Holder in an adverse manner; (ii) sell,
exchange, release or otherwise deal with any property pledged, mortgaged or
otherwise securing any Senior Indebtedness; (iii) release any person or entity
liable in any manner for the collection of any Senior Indebtedness; and (iv)
exercise or refrain from exercising any rights against the Company or any other
person or entity.

 



 2 

 

 

(g)       In the event that the Company shall make any payment or prepayment to
the Holder on account of the obligations under this Note which is prohibited by
this Section, such payment shall be held by the Holder, in trust for the benefit
of, and shall be paid forthwith over and delivered to, the holders of Senior
Indebtedness (pro rata as to each of such holders on the basis of the respective
amounts and priorities of Senior Indebtedness held by them) to the extent
necessary to pay all Senior Indebtedness due to such holders of Senior
Indebtedness in full in accordance with its terms (whether or not such Senior
Indebtedness is due and owing), after giving effect to any concurrent payment or
distribution to or for the holders of such Senior Indebtedness.

 

(h)       After all Senior Indebtedness indefeasibly is paid in full and until
the obligations under the Note are paid in full, the Holder shall be subrogated
to the rights of holders of Senior Indebtedness to the extent that distributions
otherwise payable to the Holder have been applied to the payment of Senior
Indebtedness. For purposes of such subrogation, no payments or distributions to
holders of such Senior Indebtedness of any cash, property or securities to which
the Holder would be entitled except for the provisions of this Section and no
payment over pursuant to the provisions of this Section to holders of such
Senior Indebtedness by the Holder, shall, as between the Company, its creditors
other than holders of such Senior Indebtedness, and the Holder, be deemed to be
a payment by the Company to or on account of such Senior Indebtedness, it being
understood that the provisions of this Section are solely for the purpose of
defining the relative rights of the holders of such Senior Indebtedness, on the
one hand and the Holder, on the other hand.

 

(i)       In any insolvency, receivership, bankruptcy, dissolution, liquidation
or reorganization proceeding, or in any other proceeding, whether voluntary or
involuntary, by or against the Company under any bankruptcy or insolvency law or
laws relating to relief of debtors, to compositions, extensions or readjustments
of indebtedness:

 

(i)       the claims of any holders of Senior Indebtedness against the Company
shall be paid indefeasibly in full in cash or such payment shall have been
provided for in a manner acceptable to the holders of at least a majority of the
then outstanding principal amount of the Senior Indebtedness before any payment
is made to the Holder;

 

(ii)       until all Senior Indebtedness is indefeasibly paid in full in cash or
such payment shall have been provided for in a manner acceptable to the holders
of at least a majority of the then outstanding principal amount of the Senior
Indebtedness before any payment is made to the Holder, any distribution to which
the Holder would be entitled but for this Section shall be made to holders of
Senior Indebtedness, except for distribution of securities issued by the Company
which are subordinate and junior in right of payment to the Senior Indebtedness;
and

 

(iii)       the holders of Senior Indebtedness shall have the right to enforce,
collect and receive every such payment or distribution and give acquittance
therefor. If, in or as a result of any action case or proceeding under Title 11
of the United States Code, as amended from time to time, or any comparable
statute, relating to the Company, the holders of the Senior Indebtedness return,
refund or repay to the Company, or any trustee or committee appointed in such
case or proceeding receive any payment or proceeds of any collateral in
connection with such action, case or proceeding alleging that the receipt of
such payments or proceeds by the holders of the Senior Indebtedness was a
transfer voidable under state or federal law, then the holders of the Senior
Indebtedness shall not be deemed ever to have received such payments or proceeds
for purposes of this Note in determining whether and when all Senior
Indebtedness has been paid in full and the Company shall pay or cause to be
paid, and the Holder shall be entitled to receive any such funds, proceeds or
collateral to satisfy all amounts due hereunder. In the event the holders of
Senior Indebtedness receive amounts in excess of payment in full (cash) of
amounts outstanding in respect of Senior Indebtedness (without giving effect to
whether claims in respect of the Senior Indebtedness are allowed in any
insolvency proceeding), the holders of Senior Indebtedness shall pay such excess
amounts to the Holder.

 

(k)       By its acceptance of this Note, the Holder agrees to execute and
deliver such documents as may be reasonably requested from time to time by the
Company or the holder of any Senior Indebtedness in order to implement the
foregoing provisions of this Section.

 



 3 

 

 

2.       Events of Default.

 

(a)       The occurrence of any of the following events shall constitute a
default ("Event of Default"):

 

(i)       Failure to Pay Principal or Interest. The Company fails to pay any
installment of principal, interest or other sum due under this Note within ten
days after the same becomes due, including without limitation the failure to pay
due to the existence of a Blockage Event.

 

(ii)       Receiver or Trustee. The Company shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed without the consent of the
Company is not dismissed within sixty (60) days of appointment.

 

(iii)       Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Company and if instituted against
Company are not dismissed within sixty (60) days of initiation.

 

(b)       Upon the occurrence and during the continuance of any Event of
Default, upon notice to the Company and the holders of the Senior Indebtedness,
the holders of a majority of the unpaid principal amount of the Notes then
outstanding may demand the payment of the unpaid principal amount of the Notes,
which together with all interest accrued thereon and other amounts payable
hereunder shall become immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived, subject
to the provisions of Section 1(a) hereof, and the Holder may immediately enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law.

 

3.       Pro Rata Treatment of Noteholders. Each payment or prepayment of
principal of this Note shall be made to the holder of the Notes pro rata in
accordance with the respective unpaid principal amounts of such holders’
respective Notes. Each payment of interest on the Notes shall be made to the
holders of the Notes pro rata in accordance with the amounts of interest due and
payable to such holders under such holders’ respective Notes. Each distribution
of cash, property, securities or other value received by the holders of the
Notes in respect of the indebtedness outstanding under the Notes, after payment
of collection and other expenses as provided in the Notes, shall be apportioned
to such holders pro rata in accordance with the respective unpaid principal
amounts of and interest on such holders’ respective Notes.

 

4.       Note Register. The Company shall maintain a transfer agent, which may
be the transfer agent for the Common Stock or the Company itself, for the
registration of Notes. Upon any transfer of this Note in accordance with the
provisions hereof, the Company shall register or cause the transfer agent to
register such transfer on the Note register.

 

5.       Record Owner. The Company may deem the person in whose name this Note
shall be registered upon the registry books of the Company to be, and may treat
such person as, the absolute owner of this Note, and the Company shall not be
affected by any notice to the contrary. All such payments shall be valid and
effective to satisfy and discharge the liability upon this Note to the extent of
the sum or sums so paid.

 

6.       Miscellaneous.

 

(a)       Waiver. The holders of a majority of the unpaid principal amount of
the Notes then outstanding may waive any provision or term of this Note. No
failure or delay on the part of Holder hereof in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 



 4 

 

 

(b)       Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or electronic mail, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by electronic mail, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company to: Air Industries Group,
360 Motor Parkway, Suite 100, Hauppauge, New York 11788, Attn: Michael Recca,
e-mail mrecca@airindustriesgroup.com, with a copy by e-mail only to: Mandelbaum
Salsburg, 1270 Avenue of the Americas, Suite 1808, New York, NY 10020, Attn:
Vincent J. McGill, Esq., e-mail: vmgill@lawfirm.ms, and (ii) if to the Holder,
at the address(es) set forth in the Securities Purchase Agreement.

 

(c)       Terms. The term "Note" and all reference thereto, as used throughout
this instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.

 

(d)       Successors and Assigns. This Note shall be binding upon the Company
and its successors and assigns, and shall inure to the benefit of the Holder and
its successors and assigns.

 

(e)       Expenses. The Company shall reimburse Holder for all reasonable costs
and expenses, including without limitation, reasonable attorneys’ fees and
expenses, incurred in connection with (i) drafting, negotiating, executing and
delivering any amendment, modification or waiver of, or consent with respect to,
any matter relating to the rights of Holder hereunder and (ii) enforcing any
provisions of this Note and/or collecting any amounts due under this Note.

 

(f)       Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the civil or state courts of New York or in
the federal courts located in the State and county of New York. Both parties and
the individual signing this Agreement on behalf of the Company agree to submit
to the jurisdiction of such courts. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs.

 

(g)       Savings Clause. Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

IN WITNESS WHEREOF, Company has caused this Note to be signed in its name by an
authorized officer as of the day set forth above.

 

  AIR INDUSTRIES GROUP         By: /s/ Michael Recca     Chief Financial Officer

 

Acknowledged: /s/ Michael Taglich  

 



 5 

